UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6962



ANTHONY HOLLEY,

                                              Plaintiff - Appellant,

          versus


LONNIE M. SAUNDERS, Warden, Augusta Correc-
tional Center,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-98-327-R)


Submitted:   November 19, 1998            Decided:   December 2, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Holley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Holley appeals the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint under 28

U.S.C.A. § 1915A (West Supp. 1998). We have reviewed the record and

the district court’s opinion and find that this appeal is friv-

olous. Accordingly, we dismiss the appeal on the reasoning of the

district court. Holley v Saunders, No. CA-98-327-R (W.D. Va. June

9, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2